 1
 2
 3
 4
 5
 6
 7
                                                                          closed
 8
 9
                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
     ARTHUR GRAHAM,                                Case No.: 2:18-cv-07483-JFW-JEM
12
13                 Plaintiff,                      ORDER GRANTING DISMISSAL
           vs.                                     WITH PREJUDICE OF
14                                                 DEFENDANT NEW PENN
     NEW PENN FINANCIAL, LLC,
                                                   FINANCIAL, LLC
15
                   Defendant.
16
            Upon review of the Parties’ Stipulation for Dismissal with Prejudice of Defendant
17
     New Penn Financial, LLC, and good cause appearing,
18
            IT IS ORDERED that the Stipulation is GRANTED.
19
            The above-entitled matter is hereby dismissed with prejudice, as to New Penn
20
     Financial, LLC, with the parties to bear their own attorneys’ fees, costs, and expenses.
21
            IT IS SO ORDERED.
22
23
24
25
     Dated: April 10, 2019.
26
                                               HONORABLE JOHN F. WALTER
27
                                               UNITED STATES DISTRICT JUDGE
28

                                                  -1-
